Citation Nr: 1023094	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-00 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral 
disability of the hands, claimed as due to heat exposure.

4.  Entitlement to service connection for a bilateral 
disability of the feet, claimed as due to heat exposure.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the Veteran's 
claims of entitlement to service connection for bilateral 
hearing loss, tinnitus, a bilateral hand disability, and a 
bilateral foot disability.  (The October 2006 rating decision 
denied service connection for a right foot disability on the 
merits, but characterized the left foot disability claim as 
an application to reopen a previously denied claim; the RO 
denied reopening this claim for failure to submit new and 
material evidence.)  The Board affirmed these denials in a 
June 2008 appellate decision.  

The Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (hereinafter "the 
Court").  Pursuant to an April 2009 joint motion for remand, 
the Court ordered the adverse determinations of the June 2008 
Board decision with respect to the aforementioned issues to 
be vacated and remanded the appeal to the Board for further 
consideration.  The Board observes that the April 2009 joint 
motion remand recharacterized the left foot claim as 
entitlement to service connection for a left foot disability 
due to heat exposure, to be considered on the merits.  In 
this regard, the appellant's attorney and the Secretary of VA 
determined that the prior final denial of VA compensation for 
a left foot disability addressed a claim for service 
connection for a hallux valgus deformity, whereas in the 
present appeal the claim was on the basis of disability due 
to heat exposure, which was a new theory that was not 
previously considered and thus did not require submission of 
new and material evidence to reopen before considering the 
claim on the merits.  See Boggs v. Peake, 520 F.3d 1330, 1335 
(Fed. Cir. 2008).

The Board, in turn, remanded the case to the RO in October 
2009 for further evidentiary development, including providing 
the Veteran with VA medical examinations to obtain nexus 
opinions addressing the claims at issue.  The requested 
examinations and opinions were obtained in December 2009, 
January 2010, and March 2010.  Following the requested 
development, the denials of service connection for bilateral 
hearing loss, tinnitus, a bilateral disability of the hands 
(claimed as due to heat exposure) and a bilateral disability 
of the feet (claimed as due to heat exposure) were confirmed 
in a March 2010 rating decision/supplemental statement of the 
case. The Board has reviewed the development conducted by the 
RO pursuant to the October 2009 remand and finds that the RO 
has substantially complied with the Board's instructions in 
the remand; therefore, no further corrective development in 
this regard is required.  See Stegall v. West, 11 Vet. App. 
268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
The case was returned to the Board in May 2010 and the 
Veteran now continues his appeal.  

Please note that this appeal has been advanced on the Board's 
docket on account of the Veteran's advanced age, pursuant to 
38 C.F.R. § 20.900(c) (2009); 38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  A bilateral hearing loss disability did not exist prior 
to entry into active service and did not have its onset in 
active military service.

2.  Tinnitus did not have its onset in active military 
service.

3.  A chronic bilateral disability of the hands, to include 
heat sensitivity of the skin, a chronic skin disorder, or 
other disability as due to heat exposure, did not have its 
onset in active military service.

4.  A chronic bilateral disability of the feet, to include 
onychomycosis of the toenails, a chronic skin disorder, or 
other disability as due to heat exposure, did not have its 
onset in active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active duty, nor may sensorineural hearing loss be 
presumed to be.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2009).

3.  A chronic bilateral disability of the hands, to include 
heat sensitivity of the skin, a chronic skin disorder, or 
other disability as due to heat exposure, was not incurred in 
or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (2009).

4.  A chronic bilateral disability of the feet, to include 
onychomycosis of the toenails, a chronic skin disorder, or 
other disability as due to heat exposure, was not incurred in 
or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

The Board notes at the outset that, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

With respect to the service connection claims on appeal, 
generally, the notice requirements of a service connection 
claim have five elements: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must also: (1) inform the claimant about 
the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).  During the course of the appeal, 
§ 3.159(b) was revised and the requirement that VA request 
that the claimant provide any evidence in his possession that 
pertains to the claim was removed from the regulation.

The service connection claims decided herein stem from the 
Veteran's application for VA compensation for a bilateral 
hand and foot disability due to heat exposure, which was 
filed in March 2006, and a claim for VA compensation for 
bilateral hearing loss and tinnitus, which was filed on his 
behalf through his attorney in May 2006.  VCAA notice letters 
addressing the applicability of the VCAA to service 
connection claims and of VA's obligations to the Veteran in 
developing such claims were dispatched to the Veteran in May 
2006, which address the issues on appeal and satisfy the 
above-described mandates, as well as the requirements that 
the Veteran be informed of how VA calculates degree of 
disability and assigns an effective date for the disability, 
as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The May 2006 notice letters were fully compliant 
with the current notice requirements and were furnished prior 
to the adjudication of the claims in the first instance.  
Therefore, there is also no defect in the timing of the 
notice.  Furthermore, neither the Veteran nor his 
representative have made any assertion that there has been 
any defect in the timing or content of the VCAA notification 
letters associated with these particular claims.

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the Veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  In this regard, the Board 
observes that the Veteran's service treatment records and 
post-service VA and private medical records for the period 
spanning 1954 - 2010 have been obtained and associated with 
the claims file.  In any case, the Veteran has not indicated 
that there are any outstanding relevant medical records or 
other pertinent evidence that must be considered in this 
current appeal with respect to the issues decided on the 
merits herein.  The Veteran was also afforded a VA 
audiological examination and a medical examination of his 
feet and hands in December 2009, with opinions obtained in 
December 2009 and two subsequent addendum opinions obtained 
in January 2010 and March 2010 that specifically address the 
relationship between the aforementioned disabilities at issue 
and the Veteran's military service.  The Board has reviewed 
the examination reports and addendum opinions and notes that 
the Veteran's claims file was reviewed by each of the 
examiners who performed the December 2009 examinations.  
Furthermore, the examiners provided adequate discussion of 
their clinical observations and a rationale to support their 
findings and conclusions within the context of the Veteran's 
clinical history as contained within his claims file or 
otherwise provided to them based on the Veteran's individual 
account or the account of his witnesses.  Thus, the December 
2009 VA examinations (and, as applicable, the associated 
addendum opinions) are deemed to be adequate for adjudication 
purposes for the matters at issue.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran in the 
evidentiary development of his service connection claims 
decided herein, and thus no additional assistance or 
notification is required.  The Veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board will therefore proceed with the 
adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The appellant must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(a.)  Factual background and analysis: entitlement to service 
connection for bilateral hearing loss and tinnitus

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303(a), 3.306(b) (2009).  

Certain chronic diseases, including an organic disease of the 
nervous system (to include sensorineural hearing loss), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or 
where the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater or when speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-98.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Board finds that the clinical evidence establishes that 
the Veteran has a chronic bilateral hearing loss condition 
that sufficiently meets the criteria under 38 C.F.R. § 3.385 
for a disabling condition for purposes of eligibility to 
receive VA compensation.  VA audiological examination in 
December 2009 shows pure tone thresholds of no lower than 55 
decibels, bilaterally, on all frequencies at 500, 1000, 2000, 
3000, and 4000 hertz, with speech recognition scores of zero 
percent in the right ear and 24 percent in the left ear.    

The Veteran's service treatment records show that prior to 
entering service, he reported that he was employed on his 
family farm, where he raised crops and livestock and 
maintained general farm machinery, and was also employed as a 
railroad track repairman.  On enlistment examination in 
December 1942, his hearing on spoken word testing was normal 
and 20/20, bilaterally.  No treatment or notation of hearing 
loss or tinnitus was shown in service and on separation 
examination in January 1946, his hearing on whispered voice 
testing was normal and 15/15, bilaterally.  

A September 1944 entry in the Veteran's service treatment 
records notes that he was scheduled for rifle training.  His 
military service records indicate that he served in the 
Pacific Theater during World War II, was awarded the 
qualification of Marksman with a rifle in October 1944, 
served in the Philippines in the Luzon campaign, and was 
decorated with the Philippine Liberation Ribbon.  He contends 
that his bilateral hearing loss and tinnitus are related to 
his active military service and are the result of his 
exposure to acoustic trauma from handling firearms and also 
combat service.  He asserts that the Philippine Liberation 
Ribbon is a military decoration that, in and of itself, 
denotes combat and that as a combat veteran the merits of his 
hearing loss and tinnitus claim should be considered under 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2009), which provides that "(s)atisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation."  The Board has considered the factual 
relevance of the Veteran's receipt of the Philippine 
Liberation Ribbon regarding his contention that it denotes 
his involvement in combat and concludes that, in view of its 
research into the matter and the Veteran's individual service 
history, this military decoration does not indicate combat 
service with respect to the Veteran's individual case, such 
that the provisions of 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2009) apply.  The Veteran's military 
records reflect that he served as a postal clerk throughout 
service and that his duties involved handling and 
distributing mail.  During his 8 months stationed outside of 
the continental United States, he served in the South Pacific 
attached to the 316th  General Hospital.  Although his 
discharge record shows that he was deployed overseas in 
support of the Luzon campaign and was awarded the Good 
Conduct Medal, these notations, in and of themselves, do not 
definitively demonstrate that he participated in combat 
against enemy forces while serving on active duty.  His 
assertion that his award of the Philippines Liberation Ribbon 
proves his participation in combat is also not borne out by 
his service record, nor by research conducted by the Board.  
The Philippines Liberation Ribbon was a military decoration 
awarded by the Philippine government to any Philippine and 
Allied serviceman participating in the liberation of the 
Philippines for the period from October 17, 1944 and 
September 2, 1945.  To be awarded the medal, a service member 
must have served in the Philippines for at least 30 days 
during the eligible time period, or must have participated in 
one of the following actions: 

1)  Participation in the initial landing operation of Leyte 
and adjoining islands from October 7 to October 20, 1944; or 

2)  Participation in any engagement against hostile Japanese 
forces during the Philippine Liberation Campaign of October 
17, 1944 to September 2, 1945.

Personnel who are awarded the medal for participation in the 
above mentioned operations are authorized a service star to 
accompany the Philippine Liberation Ribbon.  Personnel who 
earned the medal for general service during the eligible time 
period are awarded the medal without device.  

[See http://www.usamilitarymedals.com/philippine-liberation-
medal-world-war-ii-p-43.html]

The Veteran's service records show that he did not receive 
any combat-related injuries or wounds, and reflect that he 
departed for the Pacific Theater of Operations on April 25, 
1945, arriving at his duty station on May 17, 1945, where he 
served as a postal clerk for a military hospital unit for 
over 8 months until his departure from the South Pacific on 
December 29, 1945.  His service records therefore demonstrate 
that he arrived well after the initial landing operation of 
Leyte and adjoining islands, which occurred in October 1944.  
Additionally, his records do not reflect that he was awarded 
a service star to accompany his Philippine Liberation Ribbon, 
which would denote involvement in combat, and the absence of 
the service star award indicates that he was awarded the 
Philippine Liberation Ribbon on the basis of general service 
during the eligible time period.  The Board thus concludes 
that the Veteran's military decorations and service personnel 
and treatment records do not establish that he participated 
in combat during active duty.

Post-service records show that the Veteran was employed at a 
produce company following service from April 1946 to July 
1946.  Thereafter, he was employed as a welder on a factory 
assembly line from 1956 until his retirement in 1985.  The 
records show no indication of hearing loss or tinnitus until 
a VA treatment note dated in March 2001, showing that the 
Veteran was fitted for binaural hearing aids.  Subsequent 
records show that a cochlear implant was recommended to treat 
his severe hearing loss of his right ear. 

The report of a December 2009 VA audiological examination 
shows that the Veteran's pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
75
105
105+
105+
LEFT
55
65
65
75
105

Speech audiometry using the Maryland CNC word list revealed a 
speech recognition ability of zero percent in the right ear 
and 24 percent in the left ear.  The diagnoses were bilateral 
sensorineural hearing loss (moderately severe to profound) 
and tinnitus, likely associated with hearing loss.

The December 2009 examination report, January 2010 addendum 
opinion, and March 2010 addendum opinion collectively show 
that the VA examiner noted that the Veteran had very poor 
hearing and was of very advanced age, such that his history 
regarding his noise exposure during his life and the onset of 
his hearing loss and tinnitus was difficult for the examiner 
to obtain.  Accordingly, the examiner qualified her opinion 
with the caveat that she could only accept the Veteran's 
historical account of noise exposure and onset of symptoms 
during his lifetime uncritically and at face value, but that 
she had no way of factually proving this history.  The 
examiner noted that the Veteran related a history of his 
exposure to noise prior to entering service while working on 
the railroad, where he operated jackhammers without hearing 
protection.  He reported exposure to noise from small arms 
fire and from working on diesel engines on amphibious landing 
craft during service.  Post-service noise exposure was from 
working on construction from 1954 - 1955, and then on a 
factory assembly line for 29 years until retiring in 1985.  
According to his account, the use of hearing protection was 
mandatory on the factory assembly line.  The Veteran denied 
having any hobbies that would regularly expose him to 
acoustic trauma.  He denied having any history of middle ear 
disease, family history of hearing loss, head trauma, 
ototoxic medications, or vertigo.  He reported, in essence, 
that he had continuity of hearing loss symptoms since service 
and having tinnitus symptoms for many years, although he 
could not recall the year of onset of tinnitus.   

The VA examiner's March 2010 addendum opinion, incorporating 
and clarifying prior opinions presented in December 2009 and 
January 2010, states as follows:

(I was) asked for clarification of an opinion dated (December 
2009) and also additional opinion dated (January 2010).

Although the (opinion). . . request states that the veteran 
had exposure to small arms fire, the veteran's son-in-law 
reports that the veteran said he had exposure to diesel 
engines in the service.  Please consider that the veteran is 
of very advanced age, cannot hear, and that history is 
difficult to obtain in this situation.  I can only consider 
what the veteran and his family are (sic) telling me.  
REGARDLESS of whether or not the patient had exposure to 
small arms fire and/or diesel engine noise in service, his 
hearing loss was as least as likely as not caused by military 
noise since both types of noise are known to cause hearing 
loss.  If he possibly had pre-existing hearing loss due to 
railroad work prior to entering the military (and there is no 
way to verify this), then it would have been a(t) least as 
likely as not aggravated by military noise.  (I am being 
asked to provide) for more clarification but it cannot be 
given, and likely could not be given by any other examiner 
considering the paucity of information from which an opinion 
is expected.

The Board has considered the evidence and notes that the VA 
examiner has essentially stated in her opinion that there is 
no way to conclusively determine as a factual matter whether 
or not the Veteran had a pre-existing hearing loss 
disability, notwithstanding evidence that he worked on a 
railroad before entering service.  His hearing tested as 
normal on enlistment examination, indicating that a hearing 
loss disability was not present at the time.  Thus, the Board 
finds that there was no pre-existing hearing loss prior to 
entry into service and to the extent that the Veteran claims 
entitlement to VA compensation based on aggravation by 
service of a pre-existing hearing loss condition, this aspect 
of the claim is denied.  

As for direct service connection, the issue of whether or not 
the Veteran's hearing loss and tinnitus was the result of 
service turns on the credibility of the Veteran regarding his 
account of chronicity of hearing loss symptomatology since 
separation from service, as the language of the examiner's 
opinion indicates that she is predicating her association of 
the Veteran's current hearing loss and secondary tinnitus to 
his account of exposure to small arms and diesel engine noise 
on the assumption that he has had constant hearing loss since 
active duty.  The Board finds that the Veteran's account in 
this regard is not credible as it is contradicted by the 
objective clinical evidence showing no documentation of any 
hearing loss or tinnitus symptoms during service or for many 
decades following his separation from service.  Furthermore, 
the Veteran's own reliability as a clinical historian is 
called into doubt, as indicated by the VA examiner's report 
of the difficulty in obtaining a consistent history from him.  
The Veteran's service treatment and personnel records 
objectively establish that he was a postal clerk at a 
military hospital, and do not show that he was involved in 
maintaining diesel engines on amphibious craft during 
service, as such duties were not listed in his discharge 
summary.  While the Board does not find that he was involved 
in combat during service, we do concede that it is not 
implausible for him to have been exposed to the noise of 
small arms fire while training and maintaining proficiency in 
their use, consistent with the record indicating his having 
been scheduled for rifle training in September 1944 and 
qualifying as Marksman in October 1944.  However, the 
clinical evidence linking his current hearing loss to such 
noise exposure is premised on the assumption that the 
Veteran's account of experiencing continuous hearing loss 
symptoms since service is factually true.  As previously 
stated, the Board does not find the Veteran's account in this 
regard to be credible, due to contradictory medical evidence 
contemporaneous to the time of his separation from service 
and the years immediately following thereafter, which show no 
such complaints.  The Court in this regard has held that a 
lengthy period without treatment of the claimed disability is 
evidence against a finding of continuity of symptomatology, 
and it weighs heavily against the claim.  Service incurrence 
may be rebutted by the absence of medical treatment of the 
claimed condition for many years after service.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000).  Therefore, in view of the foregoing discussion, 
the claim of entitlement to service connection on a direct 
basis for bilateral hearing loss and tinnitus is denied, as 
well as for sensorineural hearing loss on a presumptive 
basis.  Because the evidence in this case is not 
approximately balanced with respect to the merits of the 
claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In parting, the Board notes that the Veteran has submitted 
copies of medical articles and treatises obtained from online 
research that supports the general etiological theory that 
exposure to loud noises can result in subsequent development 
of hearing loss and tinnitus.  However, these articles are 
general in their address of the subject and do not 
specifically pertain to the facts of the Veteran's individual 
case.  As such, the Board does not regard these medical 
articles to be particularly probative evidence in this 
specific case towards establishing an objective nexus between 
the Veteran's personal hearing loss and tinnitus diagnosis 
and his period of active duty.  Furthermore, as the Board has 
concluded that the medical opinion associating the Veteran's 
hearing loss and tinnitus to service is premised on a flawed 
factual assumption regarding continuity of symptomatology, 
the medical articles and treatises are essentially 
unsupported by a concurring or supportive opinion of a 
medical professional.  Therefore, the Board is not obligated 
to assign significant probative weight to this evidence.  See 
Mattern v. West, 12 Vet. App. 222, 228 (1999).  

(b.)  Factual background and analysis: entitlement to service 
connection for a bilateral disability of the hands and feet, 
claimed as due to heat exposure

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2009).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2009)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of symptoms associated with a 
chronic disability in service will permit service connection 
for the same disability, first shown as a clear-cut clinical 
entity, at some later date.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  Service connection may be 
granted for any disease diagnosed after discharge from active 
duty when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2009).  At this juncture, the Board notes 
that the Veteran is presently service connected for residuals 
of malaria, currently rated as noncompensably disabling.  
This is his only service-connected disability at this time.

With respect to his claims for service connection for a 
bilateral hand and foot disability due to heat exposure, the 
Veteran reports that he developed a skin rash affecting his 
hands and feet during active duty that was the result of heat 
exposure in the tropical climate where he was stationed and 
that he currently experiences occasional flare-ups of this 
rash, which has impaired his ability to walk.  His service 
treatment records show that on enlistment examination in 
December 1942, his skin and feet were clinically normal and 
no abnormalities of his hands were indicated.  During active 
duty, his medical records show that in December 1942, very 
shortly after his entry into service, he was treated for a 
hallux valgus deformity of the large toe of his left foot, 
which was determined to have pre-existed his entrance into 
service and was the result of a traumatic injury when he 
struck his left foot against a fence after being thrown from 
a wagon pulled by a runaway horse.  Examination of both feet 
in December 1942 was negative for erythema or rash.  (As 
previously discussed, service connection for a hallux valgus 
deformity was denied in a prior final rating decision dated 
in July 2002 and the present claim on appeal pertains to a 
separate condition unrelated to hallux valgus.)  A July 1943 
treatment report shows that he was treated for heat rash with 
calamine lotion for an unspecified body area.  He was also 
treated on several occasions from October - November 1944 for 
athlete's foot and ringworm, both of which are fungal skin 
infections.  On separation examination in January 1946, 
although bilateral pes planus was noted, no other feet 
abnormalities were reported.  His skin was normal and no 
abnormalities of his hands were indicated.

Post-service private and VA medical reports show that in 
March 1954 and April 1954, the Veteran was examined and 
treated for residuals of malaria.  These records do not 
contain any mention of complaints relating to his hands or 
feet.

The report of a December 2009 VA medical examination shows 
that the Veteran denied having any current or recent 
dermatological symptoms affecting his hands other than a 
subjective complaint of discomfort and sensitivity to heat if 
he was outside working with his hands on a very hot day.  He 
reported that this was a very intermittent and infrequent 
occurrence for him, that the symptom he experienced had 
varied over the years, and that he did not receive any 
medical treatment for it or otherwise have any treatment for 
skin disease in the past 12 months.  No systemic effects 
associated with this symptom were noted.  Objective 
examination of the Veteran's skin revealed multiple lesions 
related to solar damage (primarily solar lentigines) over the 
years.  (At the time of the examination, the age of the 
Veteran was almost 88 years old.)  Multiple seborrheic 
keratoses on the dorsums of the hands were also observed.  No 
fungal lesions or evidence of recent tinea infections were 
present.  The examiner also found no evidence of heat damage 
or heat sensitivity on clinical examination.  The diagnosis 
was heat sensitivity of the skin of the hands.  

On examination of the Veteran's feet, the VA physician noted 
the Veteran's history of treatment for a fungal skin 
condition affecting his feet during service in 1944.  The 
Veteran indicated to the examiner that this was a recurring 
problem over the years since service but was not a concern 
for him in the past year or more and that he did not have any 
treatment for skin disease in the past 12 months.  The 
Veteran denied having any current or recent skin symptoms 
affecting his feet or of having any pain or other symptoms 
relating to his toenails upon questioning by the examiner.  
No systemic effects in this regard were noted by the 
examiner.  Objective examination of the Veteran's feet 
revealed the presence of a callus under the first metatarsal 
joint of the left foot associated with a chronic hallux 
valgus deformity.  Mild dryness of the soles of both feet was 
observed, but without erythema or tenderness noted.  No 
active tinea infection of the skin was observed.  The 
toenails of both feet displayed the appearance of 
onychomycosis.  However, no tenderness of the toenails or 
other sequelae of a fungal infection were observed.  The 
diagnosis was onychomycosis of the toenails, bilateral.

In his commentary, the examining physician reported that he 
had reviewed the Veteran's relevant clinical history and 
presented the following opinion:

(The Veteran's) (h)eat sensitivity of the hands 
and fungal skin infections of the feet IS LESS 
LIKELY AS NOT (LESS THAN 50/50 PROBABILITY) CAUSED 
BY OR A RESULT OF heat exposure and fungal skin 
infections during military service.  (The 
rationale being that) (t)here is no evidence of 
current fungal or other skin infections of the 
hands or feet other than the toenails.  
Onychomycosis or toenail fungus is frequently 
associated with tinea pedis or athlete's foot.  
However, given that this toenail condition started 
50 years or more after his military service, it is 
less likely than not related to the fungal 
infections of his feet during military service.  
There is no evidence of any heat injury related 
conditions of the (Veteran's) hands or feet in his 
service medical records or VA records and there 
are no findings on examination of the (V)eteran to 
support a current heat injury related condition of 
his skin.  

He has a skin condition of the hands as noted in 
the examination which is due to aging and chronic 
sun exposure.  This is not related to the 
conditions in question for this exam.

The Board has considered the evidence discussed above and 
concludes that the weight of the evidence is against the 
Veteran's claim for service connection for a bilateral 
disability of the hands and feet, to include as due to heat 
exposure.  The Veteran's service treatment records show no 
treatment for, or diagnosis of a chronic disability affecting 
his hands and feet that is linked, respectively, to the 
current diagnoses of heat sensitivity of the hands and 
onychomycosis of the toenails (bilateral).  Although 
treatment for bilateral athlete's foot (tinea pedis) was 
shown in active duty, no notation of onychomycosis of the 
toenails was shown in these service records.  Furthermore, 
his skin was normal on separation from service, and apart 
from bilateral pes planus, there were no other 
dermatological, neurological, or orthopedic foot 
abnormalities noted at the time.  The pes planus noted on 
separation is not shown again in subsequent post-service 
medical records, including the report of the December 2009 
foot examination.  No dermatological, neurological, or 
orthopedic disability affecting his hands was also indicated 
on separation.  The post-service clinical evidence thereafter 
does not show any chronic abnormalities affecting his hands 
or feet for many years following his discharge from active 
duty.  Therefore, to the extent that the Veteran presents his 
current historical account of continuity of skin 
symptomatology affecting his hands and feet since service as 
a means of establishing chronicity of these symptoms, the 
Board concludes that his statements in this regard are not 
credible as they are contradicted by the objective clinical 
evidence showing no documentation of any such symptoms for 
many decades following his separation from service.  
Furthermore, the lengthy period without treatment of the 
claimed disabilities between the Veteran's separation from 
service and the present is evidence against a finding of 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board confers great probative weight on the opinions of 
the VA examiner who conducted the December 2009 medical 
examination, as he had the benefit of reviewing the Veteran's 
relevant clinical history upon which to base his opinions.  
As discussed above, the December 2009 opinions have expressly 
concluded that the Veteran's current diagnoses of heat 
sensitivity of the skin of the hands and bilateral 
onychomycosis of the toenails were not manifested in service 
or for many years after service and are unrelated to his 
military service.  The Board accepts these opinions and 
concludes, as a factual matter, that there is no link between 
the Veteran's service and any current disabling conditions 
affecting his hands and feet.

To the extent that the Veteran asserts that his own personal 
knowledge of medicine and his medical history is sufficient 
in itself to establish a nexus between his claimed hand and 
foot disabilities and service, as his occupational history 
(i.e., farmhand, railroad track repairman, postal clerk, 
soldier, produce company employee, construction worker, and 
assembly line welder) does not indicate that he has ever 
received formal medical training; he thus lacks the 
competence to make medical diagnoses or present any opinions 
regarding medical etiology or causation of these diagnoses.  
See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

In view of the foregoing discussion, the Board therefore 
concludes that the clinical evidence does not support the 
Veteran's claims for service connection for a bilateral 
disability of the hands or feet, to include as due to heat 
exposure, and the appeal must be denied with respect to these 
issues.  Because the evidence in this case is not 
approximately balanced, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a bilateral disability of the hands, 
claimed as due to heat exposure, is denied.

Service connection for a bilateral disability of the feet, 
claimed as due to heat exposure, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


